Citation Nr: 0301078	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  97-29 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for right ulnar 
neuropathy resulting from a laceration of the wrist, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from July 15, 1960 to June 
4, 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1995 and May 1996 rating 
decisions.  Both decisions continued a 10 percent 
evaluation for the right wrist disability.  The Board 
previously remanded this matter for additional development 
in March 1999.  In July 2002, the RO granted a 30 percent 
rating for right ulnar neuropathy.  


FINDINGS OF FACT

1.  The veteran's major hand is his right hand.

2.  The veteran's right ulnar neuropathy is manifested by 
pain, weakness, inability to grip objects, loss of 
sensation, and partial loss of thumb and finger flexor 
ability.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for right 
ulnar neuropathy have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic 
Code 8516 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his right wrist disability 
warrants a higher evaluation. 

Disability evaluations are determined by the application 
of a schedule of ratings, which is, in turn, based on the 
average impairment of earning capacity caused by a given 
disability.  See 38 U.S.C.A. § 1155 (West 1991) and 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes 
identify the evaluations to be assigned to the various 
disabilities.  If there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  In assessing a claim for a higher 
rating, the history of the disability should be 
considered.  See 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board has considered the evidence of record which is 
summarized below.  VA treatment records reflect that the 
veteran was treated at the Durham VAMC during the period 
from March 1993 to July 2000.  The records reflect regular 
complaints of severe pain, numbness, and weakness in the 
right hand and forearm.  A November 1993 examination 
revealed tenderness with wrist flexion and extension, pain 
at the flexor, mild atrophy, and decreased sensation.  A 
nerve conduction study and electromyography dated in 
December 1994 were considered minimally abnormal.  By May 
1995 the veteran was cycling pain medications, and using a 
transcutaneous electronic nerve stimulator (TENS) unit and 
cream.  In July 1995 the frequency of pain had increased 
to the point he had pain everyday for a couple hours.  In 
October 1998 limited range of motion after use was noted, 
with numbness and tingling.  In January 1999 the veteran 
reported limited ability to write, eat, and sleep.  By 
March 1999 the veteran added the use of a brace to his 
panoply of treatment regiments.  In August 2000 active 
range of motion in the right upper extremity was limited 
by pain with minimal wrist flexion and extension.  The 
veteran was unable to flex fingers or thumb into a fisted 
position.  Passive range of motion was limited by pain and 
the veteran held the arm tense throughout.  He was unable 
to passively close his fingers into a fist.  Pain was 2/2.  

Three VA examination reports are included in the record.  
The first report of a VA examination conducted in February 
1994 shows complaints of pain and occasional numbness 
around the laceration site on the ulnar aspect of the 
wrist.  The range of motion of the right wrist and fingers 
was normal.  The examiner noted that the veteran's 
reported paresthesia was in the distribution of the ulnar 
nerve in the hand. The neurological examiner diagnosed a 
laceration of the wrist with ulnar neuropathy, pain, and 
weakness.  Examination showed somewhat diminished deep 
tendon reflexes throughout.  The motor exam revealed 3/5 
weakness in grip strength on the right with weakness of 
the adductors and abductors of the fourth and fifth 
digits.  No specific atrophy was found but hypothenar 
eminence was a little less than on the right.  There was 
loss of pinprick and light touch in the right ulnar 
distribution, which extends up the inner aspect of the 
forearm on the right.  

The second VA examination was conducted in November 2000 
and revealed range of motion in the thumb flexors and 
adductors, and finger flexors were about 50 percent.  
There was no atrophy in the hand.  The examiner diagnosed 
post-traumatic pain in the right hand characterized by 50 
percent loss of range of motion to the thumb and finger 
flexors in the wrist, plus variable, inconsistent 
responses to sensory testing, especially traced figures.  
Upon the RO's request, the examiner supplemented his 
report in February 2001.  The supplemental statement 
indicated that the right ulnar nerve was not completely 
paralyzed and there was no ankylosis.  The examiner 
characterized the veteran's neuropathy as moderately 
disabling.  

A May 2002 VA examination report shows a diagnosis of 
laceration of the right forearm with a history of 
subsequent infection in the area followed by some 30 years 
with severe pain in the right upper extremity and loss of 
sensation from the elbow to the tips of the fingers in the 
right hand.  The veteran indicated that he had very little 
feeling but could feel the plastic probe used to determine 
sensation.  While the veteran could feel anything easily 
in the left forearm, wrist, and hand, there was 
essentially numbness in the right forearm, wrist, and 
hand.  As for movement of the wrist, the veteran did not 
move his wrist due to the pain.  

The veteran testified at two hearings, the first of which 
was held in December 1995 before a RO hearing officer.  At 
that hearing the veteran testified to experiencing very 
sharp, chronic pain radiating from the wrist to the 
fingers and back to the shoulder.  He reported being 
unable to raise his arm or use the arm when pain was 
present.  The pain lasted a week.  He treated the pain 
with Percocet and a TENS unit.  It hurt to spread his 
fingers and he could not bring the thumb into the hand or 
grasp small objects.  He stated that he was unable to move 
the elbow without pain.  He wore a brace from the hand to 
the wrist at night.  At the February 1999 hearing before 
the Board, the veteran testified that he had sharp, 
throbbing, long-lasting pain that started at the wrist.  
Use of the extremity triggered the pain and limited his 
ability to use the arm.  The veteran related that he had 
only about 2 to 3 degrees of motion.  He stated that he 
treated the pain with morphine, a TENS unit, cream, and a 
brace.  He is right hand dominant and was unable to feed 
himself, brush his teeth, or grip small objects.  He 
stated that he had muscle wasting and no grip strength.    

Under Diagnostic Code 8516, paralysis of the ulnar nerve, 
a 60 percent rating for the major extremity is warranted 
when the evidence establishes complete paralysis 
characterized as the "griffin claw" deformity, due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and the thenar and 
hypothenar eminences; the loss of extension of the ring 
and little fingers, the inability to spread the fingers or 
reverse, the inability to adduct the thumb; flexion of the 
wrist weakened.  Diagnostic Code 8516.  

Compensation is also provided for incomplete paralysis of 
the dominant-side ulnar nerve that is severe (40 percent), 
moderate (30 percent), and mild (10 percent).  Diagnostic 
Code 8516.

The Board observes that the words "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6 (2002).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating. 38 U.S.C.A. 
7104(a) (West 1991); 38 C.F.R. 4.2, 4.6 (2002).

The Board finds that the veteran's right wrist disability 
more nearly approximates the criteria for the 40 percent 
rating under Diagnostic Code 8516.  In this regard, 
although the November 2000 VA examiner characterized the 
veteran's ulnar neuropathy as moderate, the Board views 
the evidence of record as showing a more severe 
disability.  On this point, the Board is persuaded by the 
medical evidence showing the inability to move the wrist 
because of severe pain, significant loss of flexor 
ability, numbness, and an inability to grip objects.  
While this falls short of complete paralysis of the ulnar 
nerve as would warrant a 60 percent evaluation, according 
the veteran the benefit of the doubt, it does amount to 
disability more disabling than moderate incomplete 
paralysis.  As such the higher 40 percent rating for 
severe ulnar neuropathy of the dominant hand is warranted.  
The claim is granted.

As noted above, complete paralysis was ruled out by the VA 
examiner, and while motion of the wrist is affected, there 
is no ankylosis that would warrant a higher rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5214.  Indeed, the VA 
examiner specifically noted that there was no ankylosis.  
The veteran's fingers are affected by the neuropathy, but 
he does not experience separate finger disability ratable 
under other criteria.  Indeed, finger dysfunction is 
specifically contemplated by the criteria for rating ulnar 
neuropathy and therefore may not be rated on the basis of 
other criteria.  Diagnostic Code 8516; 38 C.F.R. § 4.14, 
4.20 (2002).  Consequently, there is no basis for the 
award of a rating greater than 40 percent for the 
veteran's service-connected right ulnar neuropathy.

Although the veteran has contended that his right ulnar 
neuropathy is such that he is unemployable, the evidence 
does not show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2002).  
The current evidence of record does not demonstrate that 
this disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his right wrist disability 
has an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take 
such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. §§ 3.321, 4.16(b) (2002).  

In adjudicating the veteran's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
which became effective during the pendency of this appeal.  
This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA-November 9, 
2000-or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).

The Board has also considered the final regulations that 
VA issued to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations likewise apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception 
of the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  A discussion of the pertinent VCAA and regulatory 
provisions follows.  

The VCAA, among other things, modified VA's duties to 
notify and assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to 
complete an application for benefits.  In this case, the 
veteran's application is complete.  There is no 
outstanding information such as proof of service, type of 
benefit sought, or status of the appellant or veteran, 
needed to complete the application.  Where a substantially 
complete application is filed, VA is required to notify 
the claimant of the evidence needed to substantiate the 
claim for benefits.  In this instance, the RO notified the 
veteran of the evidence needed to substantiate his claim 
for an increased rating by way of the SOC dated in June 
1997 (reciting the applicable rules and noting the absence 
of evidence of additional significant limitation of motion 
or functional impairment); SSOC dated in August 1997 
(absence of objective findings to support a higher 
evaluation); a May 1999 RO letter (requesting evidence 
including names and addresses of facilities or doctors 
where treatment was sought); and a December 2001 RO letter 
(notifying veteran of duties under VCAA).  Lastly, VA must 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified of whose obligation it was to produce evidence to 
substantiate the claim by way of the May 1999 and December 
2001 letters referenced above.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's 
duty-to-assist provision under 38 U.S.C.A. § 5103A have 
been satisfied.  The VCAA requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  In this case, the 
Board is not aware of any potentially relevant outstanding 
evidence to be obtained, either by VA or the veteran.  As 
noted above, the veteran was requested to identify any 
healthcare providers who treated his right wrist 
disability.  No response to that request was received.  
Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would 
unearth any additional relevant evidence.  Therefore, 
further development under the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided). 


ORDER

Entitlement to a 40 percent rating for right ulnar 
neuropathy is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

